Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 1 of 25 PAGEID #: 421




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ORO BRC4, LLC,                      :
                                    : Case No. 2:19-cv-04907
         Plaintiff,                 :
                                    : CHIEF JUDGE ALGENON L. MARBLEY
     v.                             :
                                    : Magistrate Judge Elizabeth Preston Deavers
SILVERTREE APARTMENTS, INC., et al. :
                                    :
                                    :
         Defendants.                :

                                      OPINION & ORDER

                                      I.     INTRODUCTION

       This matter is before the Court on the Defendants’ Motion to Dismiss Counts Two, Three,

Five and Nine of Plaintiff’s First Amended Complaint. (ECF No. 55). For the reasons set forth

below, the Court GRANTS Defendants’ motion to dismiss. The Court DISMISSES WITHOUT

PREJUDICE Counts Three and Nine of Plaintiff’s First Amended Complaint. The Court

DISMISSES Counts Two and Five.

                                       II.    BACKGROUND

       The parties to this action are various business entities connected to a 2018 sale and purchase

of multiple apartment complexes located in Ohio. Plaintiff Oro BRC4, LLC (“Oro”) filed its nine-

count First Amended Complaint (“Amended Complaint”) on August 5, 2020, seeking damages

and other relief. (ECF No. 52). The Amended Complaint includes, inter alia, claims for fraudulent

concealment of a latent defect, specifically, “fibrous backing” left and painted over after wallpaper

was removed (Count Two); fraudulent concealment of rental discounts or concessions given to

persons or entities connected to one or more Defendants (Count Three); fraudulent concealment



                                                 1
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 2 of 25 PAGEID #: 422




of and fraudulent misrepresentation with respect to latent defects in the water supply lines running

to apartment buildings (Count Five); and unjust enrichment in the amount of property taxes for a

portion of the 2018 tax year (Count Nine). (ECF No. 52). On August 19, Defendants filed a motion

to dismiss for failure to state a claim upon which relief can be granted under Federal Rule of Civil

Procedure 12(b)(6) as to Counts Two, Three, Five, and Nine. (ECF No. 55).

                                        A.       Procedural History

        Oro’s original complaint was filed on November 7, 2019, (ECF No. 1), and Defendants

filed an answer to the complaint on January 7, 2020. (ECF No. 17). On July 6, 2020, Oro sought

leave to file an amended complaint, (ECF No. 45), which was granted on July 29. (ECF No. 51).

        Defendants filed their motion to dismiss Counts Two, Three, Five, and Nine of the

Amended Complaint on August 19. (ECF No. 55). On September 18, Oro filed its response in

opposition, (ECF No. 55), and Defendants filed their reply on October 2. (ECF No. 64).

Defendants’ motion to dismiss is ripe for review.

                                          B.      Factual History1

        On or about April 2, 2018, the parties entered into an agreement (“Purchase Agreement”)

for the purchase and sale of four residential apartment communities (the “Properties”). (ECF No.

52 at 3-4). The Purchase Agreement was subsequently amended on or about April 10, and again

on June 5 of that year. (Id. at 4-5).

        The mechanics of the transaction were fairly sophisticated. Oro Capital Advisors, LLC,

instead of Plaintiff Oro itself, was the original buyer under the Purchase Agreement. There were

four sellers, including Defendants Silvertree Apartments, Inc.; Springburn Apartments, Inc.;

Karric South Apartments, Inc.; and Karric North Apartments, Inc. (“Defendant-Sellers”). Under


1
 Except for discussion of the parties’ briefs on the motion to dismiss, the relevant factual history detailed
here is drawn from Oro’s Amended Complaint, treating all well-pleaded factual allegations as true.

                                                     2
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 3 of 25 PAGEID #: 423




the terms of the Purchase Agreement, Defendant-Sellers transferred certain assets, including both

the real and personal assets of the Properties, to four newly created “transfer entities,” all limited

liability companies. (Id. at 3-4). Under the terms of the June 5 amendment to the Purchase

Agreement, Oro Capital Advisors, LLC “assigned all of its rights and interests in and to the

Purchase Agreement” to Oro. (Id. at 5). On June 21, one-hundred percent of the interests in the

four transfer entities was assigned to Oro. (Id.). Thus, Oro came to own the Properties.

          Count Two of the Amended Complaint sets forth a claim for damages for fraudulent

concealment of latent defects. In or around April 2019, Oro discovered that one or more

Defendants had actively concealed a latent defect in some of the units. (Id.). Specifically, they had

removed old wallpaper but failed to remove the “fibrous backing” in the process, and then they

painted over the unremoved backing actively to conceal it. (ECF No. 52 at 5).2

          Count Three of the Amended Complaint sets forth a claim for damages for fraudulent

concealment of rent discounts or concessions given to persons employed by Defendant-Sellers,

entities related to Defendant-Sellers, principals or officers of Defendant-Sellers, or some

combination of such persons or entities. (ECF No. 52 at 10).

          Count Five of the Amended Complaint sets forth a claim for damages for fraudulent

concealment and fraudulent misrepresentation of latent defects in the water supply lines running

to at least some of the buildings on the Properties. Defendant-Sellers and Defendant Borror

Properties Real Estate, LLC (“Borror Properties”) made misrepresentations about or failed to

disclose issues with the water supply lines. (Id. at 7-8). During a meeting at Borror Properties’

offices on March 14, 2018, Oro, Defendant-Sellers, and Borror Properties discussed whether there

were issues with the plumbing or water supply lines, including whether they were protected from



2
    Defendants characterize the fibrous backing as “essentially glue.” (ECF No. 55 at 3).

                                                       3
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 4 of 25 PAGEID #: 424




the weather. Defendant-Sellers and Borror Realtor affirmatively represented that there were no

issues and they were weather-protected. (Id. at 7). Oro later learned that Defendant-Sellers had

experienced widespread issues with the water supply lines to various buildings at the Properties,

such as deteriorated, cracked, or broken lines. (Id. at 7-8). Some of the lines were not properly

installed, not properly protected from the weather, or both. (Id. at 8).

        Count Nine sets forth a claim for unjust enrichment. Under the Purchase Agreement,

Defendant-Sellers agreed to pay a pro rata share of property taxes for the Properties in the 2018

tax year. (Id. at 21). Defendant-Sellers, however, failed or refused to pay their proportionate share.

(Id. at 25).

        In Defendants’ motion to dismiss Counts Two, Three, Five, and Nine, Defendants set out

the following arguments. On Counts Two and Five, Defendants contend that Oro’s claims are

barred because: (1) Oro released such claims in the Purchase Agreement; and (2) Oro disclaimed

reliance on any extra-contractual representations and warranties such that it cannot establish an

essential element of its fraud claims—justifiable reliance. (ECF No. 55 at 7-11). On Count Three,

Defendants argue that Oro’s claim for fraudulent concealment fails because Oro did not allege a

duty on the part of Defendants to disclose any rent concessions. (Id. at 11-13). Finally, on Count

Nine, Defendants argue for dismissal because: (1) it is undisputed that the Purchase Agreement

governs the parties’ respective 2018 tax obligations, so a claim for unjust enrichment is precluded

by that contract; and (2) Oro failed to allege that it conferred a benefit on Defendants, an essential

element of an unjust enrichment claim. (Id. at 13-16).

        Oro filed a response in opposition, asserting that none of its claims should be dismissed.

(ECF No. 62). In response to Defendants’ arguments on Counts Two and Five, Oro argues that:

(1) the Purchase Agreement’s terms do not bar its claims for fraudulent concealment and fraudulent



                                                  4
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 5 of 25 PAGEID #: 425




misrepresentation; and (2) Oro pleaded sufficient facts to establish justifiable reliance. (Id. at 3-8).

As to the former, Oro essentially contends that any release language in the Purchase Agreement

does not encompass fraud claims and amounts to nothing more than an “as is” clause. (Id. at 4, 5-

6). Additionally, Oro contends that any release or “as is” clause in the Purchase Agreement would

not apply to Borror Properties because it was not a party to that Agreement. (Id. at 8-9). In response

to Defendants’ arguments for dismissal of Count Three, Oro argues that Defendants had a duty to

disclose rent concessions because they were in a superior position of knowledge and Oro had no

other way of obtaining that information. (Id. at 9-10). Oro further argues that Count Three should

not be dismissed as to Borror Properties, because it had a statutory duty to disclose such

concessions. (Id. at 10). Finally, Oro argues that Count Nine should not be dismissed because: (1)

Federal Rule of Civil Procedure 8(d)(3) permits pleading in the alternative of inconsistent claims

of breach of contract and unjust enrichment; and (2) Oro conferred a benefit on Defendants. (Id.

at 10-12).

        Defendants filed a reply, which generally reiterates the arguments made in the motion to

dismiss. (ECF No. 64). Defendants reply that, on Counts Two and Five, the Purchase Agreement

included a release of liability distinct from the “as is” clause, and that its terms shield also Borror

Properties from the claims in those Counts. (Id. at 2-4, 7-9). Defendants also argue that, on Count

Three, the parties did not stand in a fiduciary or similar relationship of trust and confidence that

would give rise to a duty to disclose its relationship to those receiving rent concessions. (Id. at 9-

10). Finally, as to Count Nine, Defendants argue in reply that: (1) because there is no dispute that

the Purchase Agreement governs the parties’ respective property tax obligations for the 2018 tax

year, Oro cannot plead unjust enrichment in the alternative; and (2) Oro fails to allege any benefit

conferred on Defendants. (Id. at 10-12).



                                                   5
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 6 of 25 PAGEID #: 426




                                   III.    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint for a

failure to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). To survive a

motion to dismiss, “the plaintiff must allege facts that, if accepted as true, are sufficient to raise a

right to relief above the speculative level and to state a claim to relief that is plausible on its face.”

Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007)) (internal quotations omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). Although the court “must accept all well-pleaded factual allegations in

the complaint as true,” the court “need not accept as true a legal conclusion couched as a factual

allegation.” Id. (quoting Twombly, 550 U.S. at 555) (internal quotations omitted). In short, the

plaintiff’s complaint “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citations omitted).

        When interpreting questions of state law, a “federal court must apply state law in

accordance with the controlling decisions of the highest court of the state.” Meridian Mut. Ins. Co.

v. Kellman, 197 F.3d 1178, 1181 (6th Cir. 1999) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64

(1938)). Where the “highest court has not addressed the issue, the federal court must attempt to

ascertain how that court would rule if it were faced with the issue,]” using “the decisional law of

the state’s lower courts, other federal courts construing state law, restatements of law, law review

commentaries, and other jurisdictions on the ‘majority’ rule in making this determination.” Id.

(citing Grantham & Mann v. American Safety Prods., 831 F.2d 596, 608 (6th Cir. 1987)). At the

same time, a “federal court should not disregard the decisions of intermediate appellate state courts



                                                    6
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 7 of 25 PAGEID #: 427




unless it is convinced by other persuasive data that the highest court of the state would decide

otherwise.” Id. (citing Comm’r v. Estate of Bosch, 387 U.S. 456, 465 (1967)).

                                          IV.     ANALYSIS

       Defendants move to dismiss Counts Two, Three, Five, and Nine of the Amended

Complaint for a failure to state a claim upon which relief can be granted. Following discussion of

a preliminary issue, the Court addresses Counts Two and Five together, which both concern latent

defects and which the parties’ briefs argued in conjunction, before turning to Counts Three and

Nine separately.

                         A.      Consideration of the Purchase Agreement

       As a preliminary issue, the Court must determine whether its consideration of the Purchase

Agreement as attached to Defendants’ motion to dismiss would convert that motion to one for

summary judgment.

       The general rule is that a motion to dismiss made under Rule 12(b)(6) must be treated as

one for summary judgment where it presents matters outside the pleadings and not excluded by

the court. FED. R. CIV. P. 12(d). Such a motion is not converted, however, where the court considers

documents incorporated into the complaint by reference. Bowers v. Wynne, 615 F.3d 455, 470 (6th

Cir. 2010). Similarly, a court may consider exhibits attached to a Rule 12(b)(6) motion to dismiss

“so long as they are referred to in the Complaint and are central to the claims contained therein.”

Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (citing Amini v.

Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)).

       Here, Oro did not attach the Purchase Agreement as an exhibit to its Amended Complaint.

Instead, it stated that it was not required to attach a copy and, even if it were so required, it could

not do so without violating the requirements to keep the Purchase Agreement’s terms confidential.



                                                  7
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 8 of 25 PAGEID #: 428




(ECF No. 52 at 4). Defendants, however, attached portions of the Purchase Agreement as an

exhibit to their motion to dismiss. (ECF No. 55-1). They argue the Court may consider the exhibit

because it was incorporated by reference into the Amended Complaint. (ECF No. 55 at 2, n.1).

Oro did not raise the issue of whether the Court’s consideration of the Purchase Agreement would

require conversion pursuant to Rule 12(d), nor did it contest the authenticity of Defendants’

exhibit. In fact, Oro attached portions of the Purchase Agreement to its response in opposition to

the motion to dismiss. (ECF No. 62-1).

         While Oro may have attempted formally to incorporate by reference the Purchase

Agreement, it is difficult to discern language to that effect in the Amended Complaint. At the very

least, however, the Purchase Agreement is referenced in and central to the Amended Complaint.

The Amended Complaint makes repeated and specific references to the Purchase Agreement and

its terms. Indeed, Oro’s claims are founded on alleged breaches of and issues surrounding the

transaction provided for by the Purchase Agreement. Thus, the Court may consider the portions of

the Purchase Agreement attached to the motion to dismiss without converting the motion to one

for summary judgment.

    B.       Fraud with Respect to “Fibrous Backing” (Count Two) and Water Supply Lines

                                                (Count Five)

         Defendants contend that Oro’s claims in Counts Two and Five fail as matter of law for two

independents reasons. First, Defendants argue, Oro waived and released its fraudulent concealment

and fraudulent misrepresentation claims in Counts Two and Five by the express terms of the

Purchase Agreement. (ECF No. 55 at 7). Second, they argue that even if Oro did not fully release

such claims, the language of the Purchase Agreement precludes Oro from establishing justifiable




                                                 8
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 9 of 25 PAGEID #: 429




reliance. (Id. at 8). Because the Court finds that Oro waived and released its claims in Counts Two

and Five, the Court does not address the latter argument.

       Under Ohio law, actual fraud has six elements: (1) a representation or, where there is a

duty to disclose, concealment of a fact; (2) which is material to the transaction at hand; (3) made

falsely, with knowledge of its falsity, or with such utter disregard and recklessness as to whether

it is true or false that knowledge may be inferred; (4) with the intent of misleading another into

relying upon it; (5) justifiable reliance upon the representation or concealment; and (6) a resulting

injury proximately caused by the reliance. Burr v. Stark Cty. Bd. of Comm’rs, 23 Ohio St.3d 69,

73, 491 N.E.2d 1101 (1986) (citations omitted); see also Gaines v. Preterm-Cleveland, Inc., 33

Ohio St.3d 54, 55, N.E.2d 709 (1987) (citations omitted); Koyo Corp. of U.S.A. v. Comerica Bank,

No. 1:10 CV 2557, 2011 WL 4540957, at *6 (N.D. Ohio Sep. 29, 2011) (citing Cohen v. Lamko,

Inc., 10 Ohio St.3d 167, 169, 462 N.E.2d 407 (1984)). In the context of a sale of real property, an

“as is” clause bars a claim for nondisclosure, but it does not bar a claim for fraudulent concealment

or fraudulent misrepresentation. Brewer v. Brothers, 82 Ohio App.3d 148, 151, 611 N.E.2d 492

(12th Dist. 1992) (citations omitted).

       Here, Defendants argue that the parties’ real estate contract contains not only an “as is”

clause, but also a release and waiver by Oro of any and all claims—including those for fraudulent

misrepresentation and concealment—for latent defects against Defendants, other than those claims

resulting in breach of express representations or warranties that survived closing. (ECF No. 55 at

8). Defendants conclude that Oro’s claims for fraudulent misrepresentation and concealment set

forth in Counts Two and Five are barred as a matter of law by the release contained in the Purchase

Agreement. (Id.)




                                                 9
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 10 of 25 PAGEID #: 430




       Oro responds that Ohio law does not support Defendants’ argument that the “as is” clause

here cannot be overcome by affirmative fraud simply because it contains “some release and/or

integration language[.]” (ECF No. 62 at 4). Oro contends there are three flaws in Defendants’

argument: (1) it is at least ambiguous whether the Purchase Agreement releases Defendants from

claims for fraudulent misrepresentation or concealment; (2) the release in the Purchase Agreement

does not apply to Borror Properties, which was not a party or signatory to the Purchase Agreement

and not designated as an agent therein; and (3) Ohio case law shows that similar “as is” clauses

containing “substantially similar release and/or integration” language do not preclude as a matter

of law claims for fraudulent misrepresentation or concealment. (Id. at 4).

       The parties’ arguments present two primary issues. First, whether the release and waiver

terms of the Purchase Agreement encompass Oro’s claims in Counts Two and Five. And second,

whether such terms bar as a matter of law Oro’s claims as to Borror Properties. The Court addresses

each in turn.

       At issue is whether the Purchase Agreement’s express release and waiver terms are broad

enough to encompass Oro’s claims for fraudulent misrepresentation and fraudulent concealment

set forth in Counts Two and Five.

       Ohio law provides that “[a] release is an absolute bar to a later action on any claim

encompassed within it, absent a showing of fraud, duress, or other wrongful conduct in procuring

it.” Lucarell v. Nationwide Mut. Ins. Co., 152 Ohio St.3d 453, 2018-Ohio-15, 97 N.E.3d 458, ¶ 48

(citations omitted). A release of liability is “a binding agreement between the parties under which

at least one party to an agreement relinquishes an existing claim or cause of action against another

party” to the agreement. Id. at ¶ 55 (citing 29 Lord, Williston on Contracts, Section 73:1, at 8 (4th

ed. 2003)). Whether a liability is encompassed within a release “depends entirely upon the



                                                 10
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 11 of 25 PAGEID #: 431




intention of the parties, which is to be gathered from the language of the release and the state of

facts then existing.” Task v. Nat’l City Bank, 8th Dist. Cuyahoga No. 65617, 1994 WL 43883, at

*4 (Feb. 10, 1994) (citations omitted). If the parties “intend to leave some things out of a release,

then ‘their intent [so to do] should be made manifest.’” Id. (quoting United States v. William Cramp

& Sons Ship & Engine Bldg. Co., 206 U.S. 118, 128 (1907)). Indeed, “where the terms in an

existing contract are clear and unambiguous, this court cannot in effect create a new contract by

finding an intent not expressed in the clear language employed by the parties.” Alexander v.

Buckeye Pipe Line Co., 53 Ohio St.2d 241, 246, 374 N.E.2d 146 (1978). In the absence of “fraud

or mutual mistake, broadly-worded releases are generally construed to include all prior conduct

between the parties, even if the scope of such conduct or its damages is unknown to the releasor.”

Denlinger v. City of Columbus, 10th Dist. Franklin No. 00AP-315, 2000 WL 1803923, at *5 (Dec.

7, 2000) (citations omitted).

       Here, the Purchase Agreement included an “as is” clause, as well as an agreement that Oro

would not rely on any representations or warranties other than those contained within the Purchase

Agreement. Such terms are found in Section 9.2 of the Agreement, which were in uppercase and

bold typeface (omitted below), and which read in pertinent part as follows:

       9.2       Disclaimers. Except for the express representations and warranties of
       Seller set forth in this Agreement and in the closing documents, Purchaser
       understands and agrees that Seller is not making and has not at any time made any
       warranties or representations of any kind or character, expressed or implied, with
       respect to the property, including, but not limited to, any warranties or
       representations as to . . . latent or patent physical . . . conditions, . . . or any other
       matter or thing regarding the property. Purchaser acknowledges and agrees that
       upon closing Seller shall sell and convey to Purchaser and Purchaser shall accept
       the property “as is, where is, with all faults” . . . Purchaser has not relied and will
       not rely on, and Seller is not liable for or bound by, any expressed or implied
       warranties, guaranties, statements, representations or information pertaining to the
       property or relating thereto . . . made or furnished by Seller, the manager of the
       property, or any real estate broker or agent representing or purporting to represent
       seller . . . unless specifically set forth in this agreement or in the closing documents.

                                                  11
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 12 of 25 PAGEID #: 432




(ECF No. 55-1 at 19).

       More important than the above terms, however, is the release language included in the very

next paragraph:

                Purchaser represents to Seller that Purchaser has conducted, or will conduct
       prior to closing, such investigations of the property, including but not limited to,
       the physical . . . conditions thereof, as Purchaser deems necessary to satisfy itself
       as to the condition of the property . . . . Upon Closing, Purchaser shall assume the
       risk that adverse matters, including but not limited to, . . . adverse physical . . .
       conditions, . . . may not have been revealed by Purchaser’s investigations, and
       Purchaser, upon Closing, shall be deemed to have waived, relinquished and
       released Seller (and Seller’s and its partners’ respective members, officers,
       directors, shareholders, employees and agents) from and against any and all claims,
       demands, causes of action (including causes of action in tort . . . ), losses, damages,
       liabilities, fines, penalties . . . , costs and expenses . . . of any and every kind or
       character, known or unknown, which Purchaser might have asserted or alleged
       against Seller (and Seller’s and its partners’ respective members, officers, directors,
       shareholders, employees and agents) at any time by reason of or arising out of any
       latent or patent construction defects or physical conditions, . . . and any and all other
       acts, omissions, events, circumstances or matters regarding the property. The
       foregoing shall not be interpreted to waive any claim of purchaser with respect to
       any breach by Seller of any express representation and warranty made by Seller in
       this Agreement that expressly survives closing pursuant to the terms hereof.

(ECF No. 55-1 at 20-21).

       The above-quoted language unambiguously shows an intent to release “any and all” claims

and causes of action “of any and every kind or character, known or unknown,” which could have

been brought against Defendant-Sellers or their agents “at any time by reason of or arising out any

latent . . . defects or physical conditions . . . and any and all other acts, omissions, events,

circumstances, or matters regarding the property.” Despite Oro’s contention to the contrary, (ECF

No. 62 at 4), there is no ambiguity as to whether the release language encompasses claims for

fraudulent concealment and fraudulent misrepresentation that took place prior to closing. To read

into so broadly worded terms an intent to leave out such fraud claims would be to “create a new

contract by finding an intent not expressed in the clear language employed by the parties.”



                                                  12
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 13 of 25 PAGEID #: 433




Alexander, 53 Ohio St.2d at 246. Indeed, the release is so broadly worded that it is properly

“construed to include all prior conduct between the parties, even if the scope of such conduct or

its damages is unknown to the releasor.” Denlinger, 2000 WL 1803923, at *5.

       There are no other facts alleged here that would suggest one or both parties did not intend

the release to be as broad as the clear and unambiguous language to which they agreed is. By all

appearances, these were relatively sophisticated parties engaged in an arm’s length business

transaction for the sale and purchase of commercial real estate. In Section 9.2, Oro represented

and warranted that it had read, understood, and consulted with legal counsel of its choosing with

regard to the terms of the release. (ECF No. 55-1 at 21). Oro does not allege that the release was

procured by fraud, duress, or other wrongful conduct. There is simply no reason to second guess

the clear and unambiguous terms of the Purchase Agreement in this instance.

        Oro argues, albeit unsuccessfully, that Ohio courts refuse to dismiss claims for fraudulent

concealment or fraudulent misrepresentation even when an “as is” clause is “augmented” with

additional terms as here. (ECF No. 62 at 5-6). In support of that argument, Oro cites Mancini v.

Gorick, 41 Ohio App.3d 373, 536 N.E.2d 8 (9th Dist. 1987). Oro contends that the “as is” clause

in that case was “substantially similar” to the one here. (ECF No. 62 at 6). As Oro points out, the

“as is” clause in Mancini provided for the buyer’s right to inspect, stated that the buyer was not

relying on any representations of the seller, and contained an integration clause. Mancini, 41 Ohio

App.3d at 374. Such terms are certainly similar to those found in the Purchase Agreement here.

Oro is mistaken, however, in its assertion that the Mancini purchase agreement also contained a

release from buyer to seller releasing seller from liability. (ECF No. 62 at 6). The Mancini

agreement released only the realtors in that case from liability for acts or omissions of the buyer

or seller: “It is mutually agreed that Realtor and Co-Realtor shall not be held liable for any defaults



                                                  13
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 14 of 25 PAGEID #: 434




arising from any acts or omissions by or upon the part of seller or buyer.” Mancini, 41 Ohio App.3d

at 374. Significantly, the release terms of the purchase agreement in that case do not remotely

approach the terms presented in the parties’ Purchase Agreement here.

       Oro makes two additional arguments as to why the Purchase Agreement does not release

Defendants from claims for fraudulent misrepresentation or concealment, both unavailing. First,

Oro argues its right of inspection as provided for in the Purchase Agreement implies that

Defendants would not interfere with his ability to inspect the properties. (ECF No. 62 at 4). Even

assuming, arguendo, there was an implied right to be free of any interference in its inspection, the

Amended Complaint contains no allegations that its inspections were impeded or its right of

inspection otherwise compromised. Second, Oro argues that Defendants “had a separate

independent duty . . . not to tortuously interfere with Plaintiff’s ability to inspect the Properties by

actively concealing” defects. (ECF No. 62 at 4-5). Oro fails to identify the source of such duty and

to explain why the release would be rendered inoperative.

       Thus, as to Defendant-Sellers, the release included in the Purchase Agreement

encompasses Oro’s claims for fraudulent misrepresentation and fraudulent concealment of latent

defects set forth in Counts Two and Five.

       The release contained in the Purchase Agreement similarly bars Oro’s claims in Counts

Two and Five with respect to Borror Properties. At issue is whether Borror Properties is an agent

of Defendant-Sellers under the Purchase Agreement.

       The release contained in the Purchase Agreement applies not only to Defendant-Sellers,

but to their and their “partners’ respective members, officers, directors, shareholders, employees

and agents . . . .” (ECF No. 55-1 at 20). Here, Oro alleges in its Amended Complaint that

Defendant-Sellers:



                                                  14
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 15 of 25 PAGEID #: 435




       fail[ed] to disclose and misrepresent[ed] (i) that [Defendant-Sellers] had in fact
       worked with a real estate broker other than ARA Newmark, . . . and (ii) that [Borror
       Properties] did in fact receive a commission from the sale contemplated by the
       Purchase Agreement in direct contravention of [Defendant-Sellers’] representation
       in the Purchase Agreement that no other real estate brokers/agents were entitled to
       a commission other than ARA Newmark . . . .

(ECF No. 52 at 11-12). It is clear Oro was referring to Borror Properties in the foregoing language.

Oro also alleges that Borror Properties is an Ohio-licensed real estate broker or agent and “actively

participated in the sale contemplated by the Purchase Agreement.” (Id. at 19). Further, Oro alleges

that Borror Properties received “a commission in the amount of $300,000 relating to said sale.”

(Id. at 20). Oro thus depicts Borror Properties as a real estate broker that worked with Defendant-

Sellers in this transaction and was paid a sizeable commission in return. Moreover, Oro alleges

that the March 14 meeting during which the parties discussed the water supply lines was held at

Borror Properties’ office, and Borror Properties’ joined Defendant-Sellers in making

representations as to the condition of the lines. Such allegations are inconsistent with the view that

Borror Properties was not acting as Defendant-Seller’s agent. Thus, the release contained in the

Purchase Agreement bars Oro’s claims in Counts Two and Five with respect to Borror Properties.

        For foregoing reasons, Counts Two and Five are is DISMISSED as to both Defendant-

Sellers and Borror Properties.

                C.      Fraudulent Concealment of Rent Discounts (Count Three)

       Dismissal of Oro’s claim in Count Three for damages resulting from fraudulent

concealment of Rent Discounts is proper.

       As stated above, actual fraud has six elements under Ohio law: (1) a representation or,

where there is a duty to disclose, concealment of a fact; (2) which is material to the transaction at

hand; (3) made falsely, with knowledge of its falsity, or with such utter disregard and recklessness

as to whether it is true or false that knowledge may be inferred; (4) with the intent of misleading

                                                 15
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 16 of 25 PAGEID #: 436




another into relying upon it; (5) justifiable reliance upon the representation or concealment; and

(6) a resulting injury proximately caused by the reliance. Burr v. Stark Cty. Bd. of Comm’rs, 23

Ohio St.3d 69, 73, 491 N.E.2d 1101 (1986) (citations omitted).

       Accordingly, a claim for fraudulent concealment must allege an underlying duty to

disclose. Allen v. Anderson Windows, Inc., 913 F. Supp. 2d 490, 514 (S.D. Ohio 2012) (citing

Spears v. Chrysler, LLC, No. 3:08-cv-331, 2011 WL 540284, at *9 (S.D. Ohio Feb. 8, 2011)); see

also Fed. Mgmt. Co. v. Coopers & Lybrand, 137 Ohio App.3d 366, 383, 738 N.E.2D 842 (10th

Dist. 2000) (“[A] duty to disclose is a requirement if concealment of fact is alleged as a basis for

fraud.”). Where a plaintiff fails to allege a duty to disclose, dismissal under Rule 12(b)(6) of a

fraudulent concealment claim is proper. Allen, 914 F. Supp. 2d at 514 (citations omitted).

       In general, “where a contract exists between two parties, a breach of that contract does not

create a tort claim.” Verizon Advanced Data, Inc. v. FrogNet, Inc., No. 2:05-cv-955, 2010 WL

143325, at *13 (S.D. Ohio Apr. 2, 2010). Rather, “[t]he tort liability of parties to a contract arises

from the breach of some positive legal duty imposed by law because of the relationship of the

parties, rather than from a mere omission to perform a contract obligation.” Battista v. Lebanon

Trotting Ass’n, 538 F.2d 111, 117 (6th Cir. 1976) (citing Bowman v. Goldsmith Bros. Co., 63 Ohio

Law Abs. 428, 109 N.E.2d 556 (8th Dist. 1953)); see also Textron Fin. Corp v. Nationwide Mut.

Ins. Co., 115 Ohio App.3d 137, 151, 684 N.E.2d 1261 (9th Dist. 1996) (“A tort claim based upon

the same actions as those upon which a claim of contract breach is based will exist independently

of the contract action only if the breaching party also breaches a duty owed separately from that

created by the contract, that is, a duty owed even if no contract existed.”) (citing Battista, 538 F.2d

at 117).




                                                  16
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 17 of 25 PAGEID #: 437




       In the fraudulent concealment context, “a duty to disclose arises primarily in a situation

involving a fiduciary duty or other similar relationship of trust and confidence.” Fed. Mgt. Co. v.

Coopers & Lybrand, 137 Ohio App.3d 366, 384, 738 N.E.2d 842 (10th Dist. 2000). Thus, a

fiduciary relationship is not always required, and a duty to disclose “may arise in any situation

where one party imposes confidence in the other because of that person’s position, and the other

party knows of this confidence.” Cent. States Stamping Co. v. Terminal Equip. Co., Inc., 727 F.2d

1405, 1409 (6th Cir. 1984) (citing Smith v. Patterson, 33 Ohio St.70, 75-76 (1877)). Where parties

deal at arm’s length in a business transaction, “each party is ordinarily ‘presumed to have the

opportunity to ascertain relevant facts available to others similarly situated and, therefore, neither

party has a duty to disclose material information to the other[.]’” Auto Chem Labs., Inc. v. Turtle

Wax, Inc., No. 3:07cv156, 2008 WL 4372697, at *14 (S.D. Ohio Sep. 23, 2008) (quoting Blon v.

Bank One, Akron, N.A., 35 Ohio St.3d 98, 101, 519 N.E.2d 363 (1988)). Full disclosure may be

required, however, “‘where such disclosure is necessary to dispel misleading impressions that are

or might have been created by partial revelation of the facts.’” Id. (quoting Blon, 35 Ohio St.3d at

101) (citations omitted).

       In the instant matter, Oro alleges that Defendants “actively concealed and/or failed to

disclose improper and unreasonable rental discounts that Seller” gave “to persons who were

employed by Seller and/or entities related to Seller and/or Seller’s principals or officers.” (ECF

No. 52 at 10).

       Defendants argue for dismissal of Count Three on the grounds that Oro fails to allege a

duty on the part of Defendants to disclose any rent concessions. (ECF No. 55 at 11-13). According

to Defendants, Oro must allege a legal duty to disclose independent of any such duty imposed by

the parties’ contract. (Id. at 11). Since any duty to disclose rent concessions would arise only under



                                                 17
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 18 of 25 PAGEID #: 438




the Purchase Agreement, which imposed upon Defendants an obligation to make rent rolls with

concessions available to Oro, Defendants assert that Oro has not and cannot allege an independent

duty. (Id. at 13).

        In response, Oro contends that because Defendants were in a “position of superior

knowledge” with respect to rent concessions and Oro could not discover such information,

Defendants had a duty to disclose it. (ECF No. 62 at 10). While not altogether clear, Oro appears

to base that contention on the theory that a duty to speak arose in this situation since Oro reposed

confidence in Defendants because of their position, and Defendants knew of this confidence. See

(ECF No. 62 at 10). Additionally, Oro argues that its claim of fraudulent concealment of rent

concessions as to Borror Properties should remain because Borror Properties had an independent

statutory duty of disclosure. (ECF No. 62 at 10). As best as the Court can tell, Oro locates that

statutory duty under section 4735.67 of the Ohio Revised Code. See (ECF No. 62 at 10).

        The Court concludes Oro has failed to state a claim for fraudulent concealment in Count

Three. Oro does not allege plausibly that Defendants fraudulently concealed rent concessions. As

stated above, “the plaintiff must allege facts that, if accepted as true, are sufficient to raise a right

to relief above the speculative level and to state a claim to relief that is plausible on its face.”

Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007)) (internal quotations omitted). Although the court “must

accept all well-pleaded factual allegations in the complaint as true,” it “need not accept as true a

legal conclusion couched as a factual allegation.” Id. (quoting Twombly, 550 U.S. at 555) (internal

quotations omitted). Here, Count Three contains legal conclusions couched as factual allegations

with respect to each of the elements of a fraudulent concealment claim, with the possible exception




                                                   18
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 19 of 25 PAGEID #: 439




of its allegation that the concealment was material. (ECF No. 52 at 13-14). Count Three addresses

each element as follows:

       50.     Plaintiff restates the allegations set forth in the preceding paragraphs as if
       fully rewritten here.
       51.     One or more of the Defendants actually concealed the Rent Discounts from
       Plaintiff.
       52.     The active concealment of the Rent Discounts from Plaintiff is material
       because it reduced the total revenue and profit of the Properties.
       53.     One or more of the Defendants knew or should have reasonably known of
       the concealment of the Rent Discounts.
       54.     One or more of the Defendants concealed the Rent Discounts with the intent
       of misleading Plaintiff and/or Original Purchaser.
       55.     Plaintiff and/or Original Purchaser justifiably relied upon one or more of
       the Defendants regarding the non-existence of the Rent Discounts.
       56.     As a direct and proximate result of one or more of the Defendants’
       fraudulent concealment of the Rent Discounts, Plaintiff has suffered damages . . . .

(ECF No. 52 at 13-14). From these conclusory allegations, the Court cannot draw the reasonable

inference that Defendants may be liable for fraudulent concealment of rent concessions. The

general allegations elsewhere in the Amended Complaint that Defendants concealed rent

concessions to persons or entities connected to one or more Defendants, (ECF No. 52 at 10), are

similarly insufficient to raise Oro’s right to relief on Count Three above the speculative level.

       Even, for the sake of argument, setting aside the above issue, Oro has failed to allege a

duty to disclose the rent concessions on the part of Defendants. With respect to Defendants other

than Borror Properties, the Amended Complaint suggests no reason to believe there was such a

duty to disclose except for the obligations to do so under the terms of parties’ contract. The

Purchase Agreement required Defendants to disclose rent concessions, and mere breach on that

front would not create a tort claim. Thus, Oro must allege that Defendants breached some separate

duty to disclose.

       Oro construes this case as a situation where it reposed confidence in Defendants because

of their “position of superior knowledge” concerning the rent concessions and its own inability to

                                                 19
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 20 of 25 PAGEID #: 440




discover that information. The Amended Complaint, however, contains no allegations suggesting

Oro reposed such confidence in Defendants, that Oro was unable to discover that information, or

that Defendants knew of such confidence. Such contentions can be found only in Oro’s response

in opposition.

        Even if the Court were to read the Amended Complaint in conjunction with Oro’s response

in opposition, that would lead to the conclusion that what Oro claims Defendants fraudulently

concealed was not the rent concessions themselves, but rather information on “whether an

individual identified in the rent roll was an employee of Sellers and/or an employee of a company

affiliated with Sellers.” (ECF No. 62 at 9). Oro has cited no relevant authority, and the Court has

found none, for the proposition that a seller of real estate has a legal duty to disclose its relationship

to those receiving rent concessions.

        Perhaps Oro is of the belief that full disclosure of both rent concessions and Defendants’

relationship to those receiving them is “necessary to dispel misleading impressions that are or

might have been created by partial revelation of the facts.’” Auto Chem Labs., Inc. v. Turtle Wax,

Inc., No. 3:07cv156, 2008 WL 4372697, at *14 (S.D. Ohio Sep. 23, 2008) (quoting Blon, 35 Ohio

St.3d at 101) (citations omitted). But the Amended Complaint contains no allegations supporting

the conclusion that any rent concessions Defendants actually disclosed created a misleading

impression in the absence of further disclosures regarding the recipients’ relationship to

Defendants. Oro does not allege that Defendants disclosed some concessions but not others, nor

does it allege that the concessions disclosed were inaccurate. Oro has alleged no facts allowing the

Court to infer that it was left with a misleading impression simply because it had no way to know

which rent concessions were given to persons or entities connected to Defendants. In sum, as to




                                                   20
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 21 of 25 PAGEID #: 441




Defendant-Sellers, Oro has failed to allege a duty to disclose, and dismissal under Rule 12(b)(6)

of Count Three is proper. See Allen, 914 F. Supp. 2d at 514 (citations omitted).

       With respect to Borror Properties, Oro argues that they were not a party to the Purchase

Agreement and had a separate statutory duty to disclose the rent concessions. The only statute Oro

has directed this Court to, however, does not appear to impose such a duty. Section 4735.67(A) of

the Ohio Revised Code requires covered real estate brokers to “disclose to any purchaser all

material facts of which the [broker] has actual knowledge pertaining to the physical condition of

the property that the purchaser would not discover by a reasonably diligent inspection, including

material defects in the property, environmental contamination, and information that any statute or

rule requires be disclosed.” OHIO REV. CODE ANN. § 4735.67(A) (West). Oro has cited no

authority, and the Court has found none, interpreting that statute as imposing a duty to disclose

rent concessions or construing them as a “physical condition” for purposes of § 4735.67(A). Oro

has pointed to no other legal or statutory duty imposing on Borror Properties a duty to disclose.

Thus, as to Borror Properties, Oro has failed to allege a duty to disclose the rent concessions, and

dismissal under Rule 12(b)(6) of Count Three is proper. See Allen, 914 F. Supp. 2d at 514 (citations

omitted).

       For the foregoing reasons, the Court DISMISSES WITHOUT PREJUDICE Count Three

of the Amended Complaint for failure to state a claim.

                              D.     Unjust Enrichment (Count Nine)

       The Court concludes that Oro’s claim for unjust enrichment due to Defendants’ ownership

or use of the Properties during part of 2018 without paying a proportionate share of property taxes

should be dismissed.




                                                21
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 22 of 25 PAGEID #: 442




        Under Ohio law, unjust enrichment has three elements: “(1) a benefit conferred by a

plaintiff upon a defendant; (2) knowledge by the defendant of the benefit; and (3) retention of the

benefit by the defendant under circumstances where it would be unjust to do so without payment

. . . .” Hambleton v. R.G. Barry Corp, 12 Ohio St.3d 179, 183, N.E.2d 1298 (1984) (internal

quotation marks omitted). Recovery under a theory of unjust enrichment compensates the plaintiff

for a benefit conferred upon another, not for a loss the plaintiff has suffered. Wuliger v. Mfrs. Life

Ins. Co., 567 F.3d 787, 799 (6th. Cir. 2009) (citation omitted). It is “‘an equitable doctrine to justify

a quasi-contractual remedy that operates in the absence of an express contract or a contract

implied in fact to prevent a party from obtaining money or benefits that in justice and equity belong

to another.’” Id. (quoting Beatley v. Beatley, 160 Ohio App.3d 600, 2005-Ohio-1846, 828 N.E.2d

180, 192-93 (10th Dist.)). The law in Ohio “‘is clear that a plaintiff may not recover under the

theory of unjust enrichment or quasi-contract when an express contract covers the same subject.’”

Id. (quoting Lehmkuhl v. ECR Corp., 5th Dist. Knox No. 06 CA 039, 2008-Ohio-6295). Indeed,

even at the motion to dismiss stage, if the existence of an express contract that governs the same

subject matter as an unjust enrichment claim “is not in dispute, courts routinely dismiss unjust

enrichment claims as precluded by the contract.” AP Alts., LLC v. Rosendin Elec., Inc., No 5:18-

CV-01748, 2020 WL 2526957, at *6 (N.D. Ohio May 18, 2020) (citations omitted).

        Here, it is undisputed that an express written contract—the Purchase Agreement—governs

the same subject matter as Oro’s unjust enrichment claim. Count Nine of the Amended Complaint

states that Defendants were unjustly enriched because they “benefitted from the ownership and/or

use of the Properties during a portion of 2018 without paying their proportionate share of the

property taxes for the 2018 tax year.” (ECF No. 52 at 25). At the same time, the Amended

Complaint states that, by the terms of the Purchase Agreement, Defendants were required to pay



                                                   22
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 23 of 25 PAGEID #: 443




to Oro their: (1) pro rata share of taxes for the Properties for the 2018 tax year through the date of

closing; plus (2) pro rata share of any tax increases for the Properties that year. (ECF No. 52 at

21). Indeed, the Amended Complaint includes claims for a declaratory judgment ordering

Defendants to pay their proportionate share under the terms of the Purchase Agreement and for

breach of contract due to Defendants’ failure to pay in accordance with such terms (Counts Seven

and Eight, respectively). (ECF No. 52 at 21-25). Thus, according to the Amended Complaint, the

Purchase Agreement governs the parties’ respective 2018 property tax obligations.3 Meanwhile,

Defendants concede “that the Purchase Agreement, as amended, is a valid contract and governs

the relationship between the parties.” (ECF No. 55 at 14). That a valid and enforceable express

written contract governs the subject matter of Oro’s unjust enrichment claim is therefore not in

dispute. Accordingly, the Court concludes that Oro’s unjust enrichment claim should be dismissed

as precluded by the contract.

       Oro’s argument that it is entitled to plead breach of contract and unjust enrichment in the

alternative is unavailing. It is true that in federal court “[a] party may state as many separate claims

or defenses as it has, regardless of consistency.” FED. R. CIV. P. 8(d)(3). Indeed, even “[a] claim

for unjust enrichment may be pled in the alternative . . . when the existence of an express contract

is in dispute and may be maintained despite the existence of an express contract where there is

evidence of fraud, bad faith, or illegality.” Gascho v. Glob. Fitness Holdings, LLC, 863 F. Supp.

2d 677, 699 (S.D. Ohio 2012). But “[a]ny fraud or bad faith that negates the operation of this rule

must occur in the formation of the contract.” R.J. Wildner Contracting Co., Inc. v. Ohio Tpk.

Comm’n, 913 F. Supp. 1031, 1043 (N.D. Ohio 1996) (citing Eyerman v. Mary Kay Cosmetics, 967

F.2d 213, 222 (6th Cir. 1992)). Here, Oro alleges no fraud, bad faith, or illegality with respect to


3
 The Purchase Agreement attached to Defendants’ motion to dismiss also suggests as much. See (ECF No.
55-1 at 17).

                                                  23
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 24 of 25 PAGEID #: 444




any of the Purchase Agreement’s terms governing the parties’ respective tax obligations for the

2018 tax year. To the contrary, it seeks enforcement of such terms in Counts Seven and Eight. And

Defendants concede that the Purchase Agreement governs such subject matter. Moreover, although

Oro alleges fraudulent concealment and fraudulent misrepresentation as to latent defects and rent

concessions, it does not challenge the validity of the Purchase Agreement in general. Because any

allegations of fraud or bad faith Oro may be making here are not directed at the tax-related

provisions of the Purchase Agreement and there is no dispute that the Agreement governs the same

subject matter as Oro’s unjust enrichment claim, Oro’s argument that it may plead unjust

enrichment in the alternative “goes against the weight of authority finding that dismissal is

warranted even at the motion to dismiss stage when the existence of the contract is not in dispute.”

AP Alts., LLC v. Rosendin Elec., Inc., No 5:18-CV-01748, 2020 WL 2526957, at *6 (N.D. Ohio

May 18, 2020). That Oro may generally plead inconsistent claims gives way in this instance.

       The conclusion that dismissal of Count Nine is proper is also supported by the fact that the

Amended Complaint fails to allege plausibly that Oro conferred a benefit on Defendants with

respect to the 2018 property taxes. As stated above, an element of any unjust enrichment claim in

Ohio is that a plaintiff has conferred a benefit on a defendant. Hambleton, 12 Ohio St.3d at 183.

Here, Oro argues that its payment of Defendants’ share of 2018 real estate taxes to the relevant

government agencies conferred a benefit. (ECF No. 62 at 12). Oro, however, fails to plead factual

content from which the Court could reasonably infer that Oro ever made such a payment. The

Amended Complaint alleges that certain taxes were owed for the 2018 tax year, that the parties

were responsible for paying their proportionate shares, that Defendants failed to pay their share,

and that “[a]s a direct and proximate result . . . Plaintiff has suffered damages . . . .” (ECF No. 52

at 21-24). While Oro’s response in opposition contends that its “overpayment” to the relevant



                                                 24
Case: 2:19-cv-04907-ALM-EPD Doc #: 72 Filed: 01/19/21 Page: 25 of 25 PAGEID #: 445




government agencies conferred a benefit, the Amended Complaint itself simply fails to allege that

Oro actually paid Defendants’ proportionate share of taxes for the 2018 tax year.

       The only other benefit Oro suggests in its response in opposition is that Defendants

“benefitted from the ownership and use of the applicable properties during the time period for

which Plaintiff paid the real estate taxes.” (ECF No. 62 at 12). As best as the Court can tell, Oro

construes Defendants’ ownership and use of the Properties prior to closing (i.e. during the period

of Defendants’ ownership before they sold to Oro) as a benefit somehow conferred by Oro on

Defendants. Oro cites no authority for the proposition that a seller’s ownership and use of its

property before sale to a buyer may constitute a benefit conferred upon that seller by the buyer.

Thus, Oro has failed to allege an element of unjust enrichment, and dismissal is proper.

       Having concluded that Oro has failed to state a claim for unjust enrichment, the Court

DISMISSES WITHOUT PREJUDICE Count Nine of the Amended Complaint.

                                      V.      CONCLUSION

       For the reasons stated herein, the Court GRANTS Defendants’ Motion to Dismiss. (ECF

No. 55). Counts Three and Nine are DISMISSED WITHOUT PREJUDICE, and Counts Two

and Five are DISMISSED.

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 19, 2021




                                                25
